_____________

                                 No. 96-1249WA
                                 _____________

Gary L. Avery,                           *
                                         *
                 Appellant,              *
                                         *   Appeal from the United States
       v.                                *   District Court for the Western
                                         *   District of Arkansas.
Shirley S. Chater,                       *
Commissioner, Social Security            *          [UNPUBLISHED]
Administration, *
                                       *
                 Appellee.             *
                                 _____________

                       Submitted:       November 7, 1996

                        Filed: November 27, 1996
                              _____________

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
                              _____________


PER CURIAM.


       Gary L. Avery appeals the district court's order affirming the
Commissioner's   decision   to   deny   Avery's   applications   for   disability
insurance benefits and supplemental security income.             After carefully
reviewing the administrative record and the parties' briefs, we conclude
the administrative law judge carefully applied the analysis under Polaski
v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984), submitted an appropriate
hypothetical question to the vocational expert, and properly considered the
combined effect of Avery's impairments.           We find substantial evidence
supports the decision of the Commissioner that Avery is not disabled for
social security purposes.    We affirm the district court.       See 8th Cir. R.
47B.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-